Citation Nr: 9927537	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  94-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from October 1981 to 
September 1990.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a March 1992 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO), which denied service connection for a left thumb 
disability, claimed as residuals of a burn to the left thumb; 
a bilateral knee disability; and residuals of injuries to the 
right shoulder, low back, right foot, and head.  In January 
1996, the Board remanded the case for additional evidentiary 
development.  In a June 1997 decision, the Board denied 
service connection for a left thumb disability, claimed as 
residuals of a burn to the left thumb, and residuals of a 
right foot injury, claimed as residuals of a right foot 
fracture; granted service connection for a bilateral knee 
disability and residuals of injuries to the right shoulder 
and low back; and remanded the issue of service connection 
for residuals of a head injury to the RO for additional 
evidentiary development.  Thus, the aforementioned service 
connection issues are no longer before the Board, except for 
the remaining appellate issue of service connection for 
residuals of a head injury, on which the Board will render a 
decision herein.

In May 1999, the Board referred the case to the Veterans 
Health Administration (VHA) for a medical opinion regarding 
the issue in controversy, pursuant to 38 U.S.C.A. § 7109 
(West 1991) and 38 C.F.R. § 20.901 (1998).  In June 1999, a 
VHA medical opinion was rendered.  The Board's administrative 
staff provided appellant's representative a copy thereof the 
following month.  In a September 1999 written statement, his 
representative informed the Board that he had no further 
evidence or argument to submit.


FINDING OF FACT

It is likely that appellant has residuals of a head injury, 
classified as chronic post-traumatic headaches with scalp 
laceration scar, which are of in-service origin.

CONCLUSION OF LAW

With resolution of reasonable doubt, residuals of a head 
injury, classified as chronic post-traumatic headaches with 
scalp laceration scar, were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding the aforecited service connection issue, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection for 
VA disability compensation purposes may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In light of the Board's favorable decision with respect to 
appellant's claim of entitlement to service connection for 
residuals of a head injury, the claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
After reviewing the record, the Board would be remiss in not 
pointing out that, in deciding the issue on appeal, it has 
relied upon the existing evidence of record and a recently 
obtained June 1999 VHA medical opinion, without remanding a 
third time for additional evidentiary development.  To remand 
again would likely unconscionably delay the case which has 
been in appellate status for several years.  

Appellant's service medical records, which are incomplete, 
primarily consist of a clinical notation dated in 1990, which 
makes no reference to a head injury.  The positive evidence 
includes appellant's original application for VA disability 
benefits dated in December 1990, shortly after service 
separation, wherein he alleged that in 1986, he had received 
in-service treatment for a head injury at a specific United 
States military hospital in Korea.  The service records 
document foreign service in excess of three years.  

On VA examination in February 1991, it was reported that 
during service in 1986 in Korea, appellant was assaulted and 
sustained a concussion with multiple scalp lacerations; and 
that "[h]e has no symptoms in reference to this."  
Clinically, there were no abnormal skin or neurologic 
findings.  However, the diagnoses included status post 
concussion and scalp laceration repair.  

On August 1996 VA examinations, appellant alleged that during 
service in 1985, he was assaulted by 13 Koreans and struck in 
the back of the head by a heavy rock or brick; that he 
remained in a coma for 3 or 4 days; that a large posterior 
scalp laceration was sutured; and that thereafter, he 
experienced residual symptomatology including headaches.  
Clinically, there was a semblance of a scar in the occipital 
region (an indurated nodule).  However, the scar was 
nontender, nonpainful, nondisfiguring, and well-covered by 
hair.  On neurologic examination, the impressions included 
headaches probably common migraine; and no evidence of 
epilepsy.  

An additional positive piece of evidence consists of a May 
1998 VA examination report (conducted by the same neurologist 
as the August 1996 VA neurologic examination).  A similar 
history of in-service head injury with residual headaches was 
reported.  It is of substantial import that the examiner's 
impression was that it is likely that appellant has chronic 
post-traumatic headaches related to significant in-service 
head trauma.  Parenthetically, as to alleged blackout spells, 
the examiner assessed these as vasodepressor syncope 
attributable to cardiac cause, not residuals of a head 
injury.  

In May 1999, the Board referred the case for a VHA medical 
opinion regarding the following question:  

In view of the history and findings as 
recorded in the pertinent records, is it 
more likely than not that the complained 
of headaches are post-traumatic in 
origin, or is it more likely than not 
that they are migraine type headaches, or 
headaches d[ue] to some cause other than 
the claimed trauma?

In that June 1999 VHA medical opinion, the neurologist 
opined, in pertinent part, that:

I have reviewed the medical record and 
claims folder....  It is my opinion that 
appellant has post[-]traumatic headaches.  
Post[-]traumatic headache may resemble 
migraine headache....  Previously diagnosed 
common migraine headache is more likely a 
sequel[a] of head injury.  

The Board acknowledges with gratitude that appellant served 
on active duty for nearly a decade.  Considering the totality 
of the evidentiary record, appellant's allegations regarding 
an in-service head injury appear credible.  As the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) stated in 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the 
[Board]."  Additionally, based apparently in part upon 
appellant's history of an in-service head injury, the 
examiner who conducted the recent VA neurologic examination 
and the neurologist who rendered the recent VHA opinion 
opined that appellant likely has chronic post-traumatic 
headaches.  Accordingly, for the aforestated reasons, the 
Board considers the positive evidence to have greater 
probative value than the negative, with respect to the 
appellate issue; and that it is likely the appellant has 
residuals of a head injury, classified as chronic post-
traumatic headaches with scalp laceration scar, that are of 
in-service origin.  Consequently, service connection for 
residuals of a head injury, classified as chronic post-
traumatic headaches with scalp laceration scar, is granted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  It 
should be pointed out that this service connection grant is 
limited to chronic post-traumatic headaches with scalp 
laceration scar.  


ORDER

Service connection for residuals of a head injury, classified 
as chronic post-traumatic headaches with scalp laceration 
scar, is granted.  



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

